EXHIBIT 10.2 FORM OF WARRANT The securities represented by this Warrant and issuable upon exercise hereof have not been registered under the Securities Act of 1933, as amended (the “Act”), or under the provisions of any applicable state securities laws, but have been acquired by the registered holder hereof for purposes of investment and in reliance on statutory exemptions under the Act, and under any applicable state securities laws.These securities and the securities issued upon exercise hereof may not be sold, pledged, transferred or assigned, nor may this Warrant be exercised, except in a transaction which is exempt under the provisions of the Act and any applicable state securities laws or pursuant to an effective registration statement. ENERGY COMPOSITES CORPORATION A Nevada Corporation COMMON STOCK PURCHASE WARRANT Date of Issuance: 2008 Certificate No. W- For value received, Energy Composites Corporation, a Nevada corporation (the “Company”), hereby grants to or its transferees and assigns (“Registered Holder”), the right to purchase from the Company a total of shares (“Warrant Shares”) of the Company’s common stock, par value $0.001 per share (“Common Stock”), at a price per share equal to $5.00 (the “Initial Exercise Price”).The exercise price and number of Warrant Shares (and the amount and kind of other securities) for which this Warrant is exercisable shall be subject to adjustment as provided in Section 2 hereof.This Warrant is being issued in connection with the Subscription Agreement between Registered Holder and the Company dated , 2008 (the “Subscription Agreement”).This Warrant is subject to the following provisions: SECTION
